Exhibit 10.20
JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 20, 2009
STOCK APPRECIATION RIGHTS

      Award Agreement  
These terms and conditions are made part of the Award Agreement dated as of
January 20, 2009 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
   
 
   
This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
   
 
   
Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.
   
 
   
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
   
 
Form and Purpose of Award  
Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax withholding obligations.
   
 
   
The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders.
   
 
Exercisable Dates/Expiration
Date  
Your award will become exercisable on the “Exercisable Dates” set forth in your
Award Agreement, provided that you are continuously employed by the Firm from
the date of grant through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below. Your award will remain exercisable until the
earlier of the tenth anniversary of the Grant Date (the “Expiration Date”) or
the date the award is cancelled pursuant to this Award Agreement. No Stock
Appreciation Right may be exercised after its Expiration Date.
   
 
Termination of Employment  
Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility” and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.
   
 
   
•     Job Elimination:
   
 
   
In the event that the Director Human Resources of the Firm or nominee in their
sole discretion determine that the Firm terminated your employment because your
job was eliminated, and provided that you continue to provide services in a
cooperative and professional manner as requested by the Firm until the date your
employment terminates (and subject to “Your Obligations” and the other terms of
this award), then any Stock Appreciation Rights that were exercisable on your
termination date will remain exercisable for the ninety-day period immediately
following your termination date, but in no event beyond the Expiration Date.
   
 
   
You will be required to timely execute and deliver a release of claims in favor
of the Firm, having such form and terms as the Firm shall specify, to have all
or any portion of your award remain exercisable after the termination of your
employment and you must certify compliance





--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
with the above requirements on a form provided by the Firm in connection with an
exercise. If you fail to return the required release within the specified
deadline, your outstanding Stock Appreciation Rights will be cancelled.
   
 
   
•   Full Career Eligibility:
   
 
   
Any Stock Appreciation Rights that were exercisable as of the date of your
employment termination will remain exercisable for a two year period following
your termination date but in no event beyond the Expiration Date in the event
that:
   
 
   
•   you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and
   
 
   
•   the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and
   
 
   
•   you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and
   
 
   
•   for the two year period following your termination date, you do not
(i) perform services in any capacity (including self-employment) for a Financial
Services Company (as defined below) or (ii) work in your profession (whether or
not for a non-Financial Services Company); provided that you may work for a
government, education or Not-for-Profit Organization (as defined below).
   
 
   
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.
   
 
   
Additional advance notice requirements may apply in certain business units (or
equivalent organizational unit or department). (See “Special Notice Period”
below.)
   
 
   
You will be required to timely execute and deliver a release of claims in favor
of the Firm, having such form and terms as the Firm shall specify, to have all
or any portion of your award remain exercisable after the termination of your
employment and you must certify compliance with the above requirements on a form
provided by the Firm in connection with an exercise. If you fail to return the
required release within the specified deadline, your outstanding Stock
Appreciation Rights will be cancelled. With respect to full career eligibility,
you must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.
   
 
   
•   Death or Total Disability:
   
 
   
If you die while employed by the Firm, or in the event your employment
terminates as a result of your permanent and total disability as defined in the
JPMorgan Chase & Co. Long Term Disability Plan (or for non-U.S. employees the
equivalent local country plan), then any Stock Appreciation Rights that were
exercisable as of the date of your termination will remain exercisable for a two
year period following your termination date but in no event beyond the
Expiration Date.
   
 
   
In the case of your total disability, you must notify JPMorgan Chase in advance
in writing if you are to perform services for any party or if you are
self-employed following the date of your termination of employment.
   
 
   
In the case of death, your beneficiary is the designated beneficiary on file
with the Human Resources Department, or if no beneficiary has been designated or
survives you, then your

2



--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
estate.
   
 
   
Any Stock Appreciation Rights that are not exercised within the applicable two
year period set forth above will be cancelled.
   
 
Termination for Cause  
In the event your employment is terminated for Cause (as defined below), or in
the event that the Firm determines after the termination of your employment that
your employment could have been terminated for Cause, any outstanding Stock
Appreciation Rights as of your termination date will be cancelled and you may be
required to return to the Firm the value of certain shares previously delivered
to you. See “Remedies” for additional information.
   
 
Restriction on Disposition of Shares Derived from an Exercise Under this Award  
If you exercise any part of your award before the fifth anniversary of the Grant
Date, then you may not sell, assign, transfer, pledge or encumber the net number
of shares of Common Stock derived from such exercise until the fifth anniversary
of the Grant Date. Notwithstanding the foregoing, this restriction on
disposition and transfer of shares shall not apply to your beneficiary in the
event of your death.
   
 
Your Obligations  
As consideration for the grant of this award, you agree to comply with and be
bound by the following:
   
 
•   Non-Solicitation of Employees and Customers:
 
During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase:
(i) solicit, induce or encourage any of the Firm’s then current employees to
leave the Firm or to apply for employment elsewhere; (ii) hire any employee or
former employee who was employed by the Firm at the date your employment
terminated, unless the individual’s employment terminated more than six months
before the date of hire or because his or her job was eliminated; or
(iii) solicit or induce or attempt to induce to leave the Firm, or divert or
attempt to divert from doing business with the Firm, any then current customers,
suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.
   
 
   
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
   
 
•   Confidential Information:
 
You may not, either during your employment with the Firm or thereafter, directly
or indirectly use or disclose to anyone any confidential information related to
the Firm’s business, except as explicitly permitted by the JPMorgan Chase Code
of Conduct and applicable policies or law or legal process. “Confidential
information” shall have the same meaning for the Award Agreement as it has in
the JPMorgan Chase Code of Conduct.
   
 
•   Non-Disparagement:
 
You may not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information that is
intended to, or reasonably could be foreseen to, embarrass or criticize the Firm
or its employees, directors or shareholders as a group. This shall not preclude
you from reporting to the Firm’s management or directors or to the government or
a regulator conduct you believe to be in violation of the law or the Firm’s Code
of Conduct or responding truthfully to questions or requests for information to
the government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.
   
 
•   Cooperation
 
You agree to cooperate fully with and provide full and accurate information to
the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or

3



--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
governmental proceeding with respect to which you may have knowledge or
information, subject to reimbursement for actual, appropriate and reasonable
expenses incurred by you.
   
 
•   Compliance with Award Agreement:
 
You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.
   
 
•   Special Notice Period:
 
If you are a managing director, executive director or vice president (or
comparable title) of a business unit or equivalent organizational unit or
department (“business unit”) that requires as a condition of your continued
employment that you provide advance written notice (“Special Notice Period”) of
your intention to terminate your employment for any reason, then as
consideration for this Award, you shall provide the Firm advance written notice
of your election to terminate your employment as specified by such business
unit. In business units that require this Special Notice Period, the current
notice period is 90 days for managing directors (or comparable title), 60 days
for executive directors (or comparable title) and 30 days for vice presidents
(or comparable title). Please note that in some cases, individuals may have
specific agreements providing for longer notice periods than those stated above.
In those cases, the longer notice period shall apply.
   
 
   
After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.
   
 
   
Regardless of whether the Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.
   
 
Remedies  
In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, or (ii) you have not returned the applicable release
of claims or other documents specified above within the specified deadline, or
(iii) you violated any of the provisions as set forth above in “Your
Obligations,” all outstanding Stock Appreciation Rights under your award and any
shares that are subject to the restriction on disposition of shares described
above will be immediately cancelled.
   
 
   
In addition, if you received shares under this award resulting from an exercise
during the one year prior to (i) the violation of any of the provisions as set
forth above in “Your Obligations” or (ii) the termination of your employment for
“Cause” as described under “Termination for Cause,” including a later
determination by the Firm that your employment could have been terminated for
Cause (in which case the one year will be measured from your actual termination
date), you will be required to pay the Firm liquidated damages by returning to
the Firm an amount equal to the gain on exercise (as of the exercise date), less
withholding taxes. Payment may be made in shares of Common Stock or in cash.
   
 
   
You agree that this payment will be liquidated damages and is not to be
construed in any manner as a penalty. You acknowledge that a violation or
attempted violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity. In
any action or proceeding by the Firm to enforce the terms and

4



--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.
   
 
Not a Shareholder Until
Exercise  
You shall not be deemed for any purpose to be or have rights as a shareholder of
JPMorgan Chase with respect to the shares of Common Stock subject to Stock
Appreciation Rights until such Stock Appreciation Rights are exercised. No
adjustments shall be made for cash dividends or distributions or other rights
for which the record date is prior to the date you become a shareholder of
record of JPMorgan Chase. Shares upon exercise will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock.
   
 
Additional Conditions  
Notwithstanding any terms of this Award Agreement to the contrary:
   
 
   
•   JPMorgan Chase reserves the right to cancel, or require repayment of any
gains you derived from the exercise of, all or any portion of this award to the
extent provided under the JPMorgan Chase Bonus Recoupment Policy as in effect
from time to time.
   
 
   
•   JPMorgan Chase reserves the right to cancel, or require repayment of any
gains you derived from exercise of, all or any portion of this award if JPMorgan
Chase determines that this award was based on materially inaccurate performance
metrics or on any misrepresentation by you.
   
 
   
•   If you are subject to Section 111 of the Emergency Economic Stabilization
Act of 2008 and any regulations or interpretations promulgated thereunder or any
other applicable statute or regulation affecting your compensation (“EESA or
Other Applicable Law”), then any payment of any kind provided for by this Award
Agreement must comply with EESA or Other Applicable Law, and this Award
Agreement shall be interpreted or reformed to so comply.
   
 
Administrative Provisions  
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
   
 
   
Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.
   
 
   
Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures.
   
 
   
Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.
   
 
   
Assignment or Transfer: Except as otherwise provided in this Award Agreement,
,Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children

5



--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
(including adopted children), grandchildren, and siblings or a trust exclusively
for the benefit of one or more of these immediate family members. Your spouse is
an Immediate Family Member but only if Stock Appreciation Rights are transferred
to a trust (or similar vehicle) for the benefit of such spouse, which trust
includes one or more other Immediate Family Members as beneficiaries.
   
 
   
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture or cancellation of an award, the Firm may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with the Award Agreement.
   
 
   
Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.
   
 
   
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.
   
 
   
Interpretation/Administration: The Director Human Resources has sole and
complete authority to interpret and administer this Award Agreement, including,
without limitation, the power to (i) interpret the Plan and the terms of this
Award Agreement; (ii) determine the reason for termination of employment and
application of the post-employment obligations; (iii) decide all claims arising
with respect to this Award; and (iv) delegate such authority as he deems
appropriate. Any determination by the Director Human Resources shall be binding
on all parties.
   
 
   
Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.
   
 
   
Amendment: The Firm by action of its Director Human Resources reserves the right
to amend this Award Agreement in any manner, at any time and for any reason so
long as there has not been a change in control of JPMorgan Chase, as such term
is defined by the JPMorgan Chase Board of Directors from time to time. After a
change in control of JPMorgan Chase, this Award Agreement may not be amended in
any way that is adverse to your interests without your prior written consent.
This Award Agreement may not be amended except in writing signed by the Director
Human Resources JPMorgan Chase.
   
 
   
Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.
   
 
   
Governing Law: By accepting this award, you are agreeing (i) to the extent not
preempted by federal law, the laws of the state of New York (without reference
to conflict of law principles) will

6



--------------------------------------------------------------------------------



 



January 20, 2009 Stock Appreciation Rights (continued)

 

         
apply to the award and the Plan;(ii) to waive the right to a jury trial with
respect to any judicial proceeding brought in connection with this award; and
(iii) that any dispute related to this award shall be submitted to arbitration
in accordance with the rules of the American Arbitration Association, if so
elected by the Firm in its sole discretion.
   
 
Definitions  
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct); (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager; or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.
   
 
   
“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:
   
 
   
•   commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards;
   
 
   
•   insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing;
   
 
   
•   financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds;
   
 
   
•   issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments;
   
 
   
•   advising on, or investing in, private equity or real estate, or
   
 
   
•   any similar activities that JPMorgan Chase determines in its sole discretion
constitutes financial services.
   
 
   
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c)
(3) includes entities organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals.
   
 
   
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

7